                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

             Plaintiff,

      v.                                              Case No. 12-cv-271-wmc

PAUL KAST,

             Defendant.

      and

QUARTZ HEALTH SOLUTIONS, INC.,

             Garnishee Defendant.


     DISPOSITION ORDER FOR WRIT OF CONTINUING GARNISHMENT

      The court has received has received the answer of the garnishee defendant in the

above-captioned case and notes that no party has requested a hearing within the required

time period. Accordingly,

      IT IS HEREBY ORDERED that the garnishee defendant Quartz Health Solutions,

Inc. withhold and retain twenty-five percent (25%) of Susan Kast's income from all

sources for each pay period. All funds shall be made payable to the U.S. Department of

Justice and forwarded to the U.S. Attorney's Office, Financial Litigation Unit, 222 W.

Washington Avenue, Suite 700, Madison, Wisconsin 53703.




                                           1
    THIS WRIT OF GARNISHMENT IS CONTINUING AND MAY ONLY
TERMINATE BY:


  A A COURT ORDER QUASHING THE WRIT OF GARNISHMENT;

  B. EXHAUSTION OF PROPERTY IN THE POSSESSION, CUSTODY, OR
     CONTROL OF THE GARNISHEE IN WHICH SUSAN KAST HAS A
     SUBSTANTIAL NONEXEMPT INTEREST (INCLUDING NONEXEMPT
     DISPOSABLE EARNINGS), UNLESS THE GARNISHEE REINSTATES OR
     REEMPLOYS SUSAN KAST WITHIN 90 DAYS AFTER SUSAN I(AST'S
     DISMISSAL OR RESIGNATION; OR

  C. SATISFACTION OF THE DEBT WITH RESPECT TO WHICH THE WRIT IS
    ISSUED.


    Entered this 6th day of June, 2019.




                                          2
